DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/05/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a power source in claim 1, which is a RF/DC power source 190 [0021].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0244874 to Ge et al in view of United States Patent Application No. 2018/0209035 to Liu et al and United States Patent No. 6162332 to Chiu et al.
In regards to Claim 1, Ge teaches a process chamber 104 for processing a substrate 108, comprising: a chamber wall (sidewalls of 104) at least partially defining an inner volume 120 within the process chamber; a sputtering target 113 [0025] disposed in an upper section of the inner volume (as shown in Fig. 1); a pedestal 106 including a substrate support (top portion of 106) having a support surface (surface that 108 contacts 106) to support a substrate below the sputtering target (as shown in Fig. 1); a power source (the combination of 182 and DC power source 183) configured to energize sputtering gas for forming a plasma in the inner volume [0021-0040]; a process kit 138, 146 surrounding the sputtering target and the substrate support; an active/auto capacitor tuner (ACT) 136 connected to the pedestal and a controller 194 configured to tune the pedestal using the ACT [0037] to maintain a predetermined potential difference between the plasma in the inner volume and the process kit, wherein the predetermined potential difference is based on a percentage of total capacitance of the ACT and a stray capacitance associated with a grounding path of the process chamber (as it adjusts the capacitance from the substrate support pedestal to the ground and controls the sheath voltage at the substrate to create a predetermined set point value [0026-0039], [0019-0067]).
Ge teaches that the bias voltage of the substrate (and thus implicitly the pedestal) can be measured [0031] but does not expressly teach a sensor connected to the pedestal and configured to provide information relating to a voltage of the pedestal or that teach the power source is further configured to provide pulsed DC to the sputtering target for physical vapor deposition.
Liu teaches a PVD apparatus Fig. 2 with a sputtering target 132, a sensor/probe 151 that is a voltage/current probe and embedded in the pedestal 126, 120 [0037, 0074] and that power source 181A, 182 [0045] can be operated in a pulsed manner or a non-pulsed manner [0065, 0022-0074]. Liu further teaches that the sensors and the power sources improves substrate bias and increases the ionization of the plasma [0074].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ge by changing the power source to one that can be operated in a pulsed manner or non-pulsed/constant power supply manner and have a sensor in the pedestal for measuring voltage, as per the teachings of Liu. One would be motivated to do so for the predictable result of to improve substrate bias and increasing the ionization of the plasma. See MPEP 2143 Motivation A.1131pro
Ge teaches the process kit comprises: a shield 138 having a cylindrical body (as a ring 146 rests on the inner portion of the shield and is tubular, [0051]) having an upper portion (top portion of 138) and a lower portion (u-shaped bottom portion); an adapter section 140 (ledge formed on the chamber wall [0050]) configured to be supported on walls of the process chamber and having a resting surface to support the shield as shown in Fig. 1). 
Ge does not expressly teach a heater coupled to the adapter section and configured to be electrically coupled to at least one power source of the process chamber to heat the shield.
Hosokawa teaches a shield/shield assembly 46 that surrounds the pedestal 38 for a sputtering apparatus Fig. 1-3, wherein in the embodiment of Fig. 15 there is a heater 76 coupled to an adapter section 84,81, 31 which is coupled to at least one power source through wiring 109 (interpreted as a power source separate from that which energizes sputtering gas, Col. 11 lines 22-44, Col. 3 line 60-Col. 14 line 37). Hosokawa teaches that the heater heats the shield so that there is little or no differential thermal expansion between the target and the shield and the clearance is minimized (Col. 3 line 60-Col. 4 line 5).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ge in view of Liu to add the heater of Hosokawa. One would be motivated to do so for the predictable result of reduce thermal expansion differences. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2015/0191823 to Banna et al which teaches a chamber wall heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716